Citation Nr: 9918338	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for otitis or ear 
infections.

3.  Entitlement to service connection for mouth infections.

4.  Entitlement to service connection for a sinus condition 
or sinus infections.

5.  Entitlement to service connection for right ulnar 
neuropathy/right elbow condition.

6.  Entitlement to service connection for degenerative 
changes of the left acromio-clavicular joint.

7.  Entitlement to assignment of a compensable rating for 
left ear hearing loss.

8.  Entitlement to assignment of a compensable rating for 
diplopia.

9.  Entitlement to assignment of a rating in excess of 10 
percent for headaches and  tinnitus secondary to a 
concussion.

10.  Entitlement to assignment of a rating in excess of 10 
percent for an old non-union fracture of the scaphoid with 
arthritic changes, right wrist.

11.  Entitlement to assignment of a rating in excess of 10 
percent for chronic low back pain. 

12.  Entitlement to assignment of a rating in excess of 10 
percent for temporomandibular joint syndrome.

13.  Entitlement to assignment of a rating in excess of 20 
percent for degenerative arthritis, cervical spine.

14.  Entitlement to assignment of a rating in excess of 50 
percent for post traumatic stress disorder (PTSD). 

15.  Entitlement to a compensable rating for a superficial 
wound, left forearm, with small retained foreign body. 

16.  Entitlement to an increased rating for a scar, 2 
centimeters, right chin, with small retained foreign bodies, 
currently evaluated as 10 percent disabling.    

17.  Entitlement to an increased rating for a shrapnel wound, 
left suprascapular area, Muscle Group XXIII, with retained 
foreign bodies, left anterolateral neck, with some secondary 
myositis and limitation of motion, left shoulder, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney
ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter arises from March 1996 and January 1998 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The March 1996 RO 
decision denied increased ratings for a shrapnel fragment 
wound to the left shoulder area, and scars of the chin and 
left forearm.  The RO granted service connection for post 
traumatic stress disorder and assigned a 30 percent 
disability rating.  The veteran filed a notice of 
disagreement and, subsequent to additional development, the 
RO increased the ratings for the chin scar and PTSD.  In 
January 1998, the RO granted service connection for left hear 
hearing loss, temporomandibular joint syndrome, diplopia, a 
low back condition, an old right wrist fracture, and 
degenerative arthritis of the cervical spine, and increased 
the left shoulder rating.  In January 1998, the veteran 
perfected his appeal of the March 1996 rating decision and 
also noted his disagreement with the initial ratings assigned 
by the RO in January 1998.  He perfected his appeal as to all 
of the remaining initial rating claims and service connection 
claims in August 1998.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.

The Board notes that the veteran has appealed from an initial 
rating in all but two of the foregoing claims, thus, 
appellate review must consider the applicability of a rating 
in excess of that currently assigned from the date of the 
original grant of service connection in each of the claims in 
question.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found), as opposed to a claim for an "increased 
rating".  While it is apparent that the RO has not developed 
this issue in light of Fenderson, it is otherwise neither 
alleged nor shown that consideration of the merits of the 
claim presented would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also notes that by rating decision dated July 23, 
1998, the veteran was granted a total disability evaluation 
based upon individual unemployability due to service 
connected disability.  However, his combined disability 
rating is less than 100 percent and his individual 
disabilities are rated at less than the maximum available, 
thus the issues remain in controversy and the Board will 
proceed with appellate review.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).   


FINDINGS OF FACT

1.  There is no medical evidence of right ear hearing loss as 
defined by the applicable VA regulation. 

2.  There is no medical diagnosis of otitis or infections 
during service and no current diagnosis of otitis or ear 
infection that is related to military service.

3.  There is no medical evidence of a mouth infection that is 
related to military service.  

4.  There is no medical evidence of a sinus condition or 
sinus infection that is related to military service.

5.  There is no medical evidence of a nexus between the 
veteran's right ulnar nerve neuropathy or right elbow 
condition and military service.

6.  There is no currently diagnosed disability of the left 
acromio-clavicular joint that is related to military service. 

7.  The veteran has Level I hearing in his left ear.  

8.  The veteran's diplopia is fully correctable with a prism 
and eyeglass lens, and is not productive of any disabling 
visual impairment.

9.  The veteran has intermittent headaches; there is no 
medical evidence of multi-infarct dementia.  

10.  The veteran's tinnitus is persistent as a symptom of 
head injury or concussion sustained while on active duty.

11.  The non-union fracture and arthritis of the veteran's 
right wrist is productive of some limitation of motion due to 
pain, resulting in palmar flexion to 50 degrees and 
dorsiflexion to 30 degrees.  

12.  The veteran's chronic low back pain is productive of 
slight limitation of motion with painful left lateral 
flexion.

13.  The veteran's temporomandibular joint syndrome is 
productive of popping sounds, painful excursion, pain to 
palpation, and some limitation of inter-incisal motion to 
between 31 and 40 millimeters without limitation of motion of 
lateral excursion.

14.  The degenerative arthritis of the veteran's cervical 
spine is productive of moderate limitation of motion as 
characterized by flexion to 15 degrees, extension to 20 
degrees, left and right lateral flexion to 15 degrees, and 
rotation to 20 degrees bilaterally, with objective evidence 
of pain in forward flexion. 

15.  The veteran's PTSD is productive of no more than 
considerable industrial impairment as manifested by symptoms 
of moderate anxiety and depression, moderate obsessive-
compulsive activity, and impaired insight.   

16.  The shrapnel wound of the left forearm is superficial 
without evidence of functional loss or objective 
demonstration of tender or painful superficial scarring.

17.  The veteran's right chin scar is productive of moderate 
disfigurement without evidence of tissue loss, cicatrization, 
marked discoloration or marked deformity.

18.  The  shrapnel fragment wound of the left suprascapular 
area is productive of moderately severe impairment as 
characterized by some limitation of motion of the left 
shoulder, and some atrophy of the supraspinatus and 
infraspinatus muscle, without evidence of soft flabby muscles 
in wound area, or muscles that swell and harden abnormally in 
contraction.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for right 
ear hearing loss, otitis or ear infections, mouth infections, 
and a sinus condition or sinus infections, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).
 
2.  The claim of entitlement to service connection for right 
ulnar neuropathy/right elbow condition is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
degenerative changes of the left acromio-clavicular joint is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

4.  The schedular criteria for a compensable disability 
rating for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87a, Diagnostic Code 6100 (1998).

5.  The schedular criteria for a compensable disability 
rating for diplopia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 
6090 (1998).

6.  The schedular criteria for a disability rating in excess 
of 10 percent for headaches secondary to a concussion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Codes 8045, 9304 (1998).  

7.  The schedular criteria for a separate disability rating 
of 10 percent for tinnitus secondary to a concussion have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  

8.  The schedular criteria for a disability rating in excess 
of 10 percent for an old non-union fracture of the scaphoid 
with arthritic changes, right wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5215 (1998).  

9.  The schedular criteria for a disability rating in excess 
of 10 percent for chronic low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).

10.  The schedular criteria for an initial disability rating 
of 20 percent for temporomandibular joint syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (1998).

11.  The schedular criteria for a disability rating in excess 
of 20 percent for degenerative arthritis, cervical spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5290 (1998).

12.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

13.  The schedular criteria for a compensable rating for a 
superficial wound, left forearm, with small retained foreign 
body, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code3 7804, 7805 (1998).

14.  The schedular criteria for a disability rating in excess 
of 10 percent for a right chin scar, 2 centimeters, with 
small retained foreign bodies, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).

15.  The schedular criteria for a disability rating in excess 
of 20 percent for a shrapnel wound, left suprascapular area, 
Muscle Group XXIII, with retained foreign bodies, left 
anterolateral neck, with some secondary myositis and 
limitation of motion, left shoulder, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 
4.56, Diagnostic Code 5323; 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are meritorious or 
capable of substantiation.  38 U.S.C.A. § 5107(a).

To satisfy the burden of establishing a well-grounded service 
connection claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, (Court)) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

As shown by the following analysis, the Board has concluded 
that the veteran has failed to establish well-grounded claims 
for service connection for right ear hearing loss, otitis or 
ear infections, mouth infections, sinus infections, right 
ulnar nerve neuropathy, and left acromio-clavicular joint 
arthritis.  



A.  Service connection for right ear hearing loss

The veteran asserts that he has right ear hearing loss that 
began during service as a result of the injury he sustained 
during combat.  However, the service medical records show no 
complaints or clinical findings with respect to the veteran's 
right ear.  An audiogram was conducted at the time of the 
veteran's separation from service in February 1968 with no 
diagnosis of hearing impairment.  In March 1995 and in April 
1997, the veteran was afforded VA audiograms.  The results of 
both evaluations were essentially the same without evidence 
of a hearing loss in the right ear for VA purposes.  

The April 1997 audiological evaluation revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
20
LEFT
5
15
20
50
70

The average pure tone thresholds were 13 for the right ear 
and 38 for the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and 92 
percent in the left ear.  The VA audiologist found that the 
veteran had normal hearing in the right ear for rating 
purposes with mild to moderate sensorineural hearing loss at 
6000 Hertz and 8000 Hertz.  He was noted to have a moderate 
to moderately severe sensorineural hearing loss from 3000 
Hertz to 8000 Hertz in the left ear (which is already service 
connected).  

In order to establish a disability due to impaired hearing 
according to the standards set forth by the VA, the law 
provides that the veteran must meet the following 
requirements:  The auditory threshold in any of the 
frequencies, 500, 1000, 2000, 3000 or 4000 Hertz must be 40 
decibels or greater; or the auditory thresholds for at least 
three of the frequencies, 500, 1000, 2000, 3000 or 4000 Hertz 
must be 26 decibels or speech recognition scores using the 
Maryland CNC Test must be less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

In the instant case, the competent medical evidence 
demonstrates that the veteran does not meet any of the 
thresholds for right ear hearing loss sufficient to establish 
a disability as recognized under 38 C.F.R. § 3.385.  His 
diagnosis of hearing loss is limited to the frequencies above 
3000 Hertz, and none of the pertinent thresholds are above 26 
decibels.  His speech discrimination score was 98 percent.  
Simply stated, the veteran does not have hearing loss in the 
right ear as defined by the applicable regulation.  Id.  
Accordingly his claim must be denied as not well grounded.

B.  Service connection for otitis or ear infections, mouth 
infections, and sinus condition or sinus infections

As noted previously, in order to cross the threshold of 
establishing a well-grounded claim, there must be medical 
evidence of a disability, and a nexus between that disability 
and military service.  Epps v. Gober, 126 F.3d at 1468.  In 
the instant case, the veteran has failed to show a diagnosed 
disabling disease of the ears, mouth, or sinuses.  Service 
medical records are completely devoid of complaints or 
clinical findings regarding the ears, nose, or mouth.  A VA 
examination report of April 1968, two months after separation 
from service, noted that the veteran's ear canals and drums 
were intact without discharge, his nostrils were open with no 
drainage, and his mouth was clear with no masses or 
infection.  Moreover, none of the VA outpatient treatment 
records associated with the claims file reflect complaints 
associated with ears, nose, or mouth, with the exception of 
complaints of tinnitus, which has already been service-
connected.  A private medical report from the Kearney Clinic 
in December 1994 noted a diagnosis of mild allergic rhinitis, 
but there was no indication it was chronic or related to 
service.  A VA examination report of May 1997 noted that the 
veteran's complaints of a sore mouth were resolved with new 
dentures and there was no evidence of lesion or mucositis.  A 
VA examination report of August 1997 found no evidence of 
active ear disease, and no infection or disability of the 
sinuses.  The examiner noted that a June 1996 sinus X-ray was 
negative.  The diagnosis was chronic allergic rhinitis with a 
history of sinusitis.  There was no diagnosed disease of the 
ears, mouth, or nose that was linked to military service.  

Indeed, the only evidence of record to support the veteran's 
contentions is his statement that he had a history of 
infections of the ears, sinuses, and mouth during service.  
While he can certainly attest to that which he can observe, 
as a layperson, he is not competent to offer a medical 
diagnosis or determine the etiology of a medical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
medical diagnosis of a current disability is required to 
cross the initial threshold of establishing a well-grounded 
claim.  See Epps, supra.  Thus, his statement is not 
sufficient for the purposes of establishing a well-grounded 
claim.  Accordingly, as there is no medically diagnosed 
otitis, ear infection, mouth infection, or sinus infection 
that is related to military service, the claims must be 
denied as not well grounded. 

C.  Service connection for right ulnar neuropathy/right elbow 
condition

The veteran's service medical records are completely devoid 
of complaints or clinical findings with regard to his right 
elbow.  As noted earlier, during service he sustained 
multiple shrapnel wounds to his chin, neck, left shoulder and 
left forearm after being hit with grenade fragments, but 
there was no record of injury to his right elbow.  His 
separation examination report of April 1968 noted no defect 
regarding the right arm or right elbow.  

Private outpatient records from August 1993 through February 
1995 note diagnosis and treatment for right wrist tendinitis 
in August 1993.  The physician's notes reflect that 
"noninvasive studies" performed in August 1993 revealed 
normal upper extremity pressures and a bilateral upper 
extremity arterial duplex scan was normal.  In October 1996, 
the veteran was diagnosed as having a tardy right ulnar nerve 
according to an electromyogram, and an August 1997 VA 
examination report confirmed the diagnosis.  The veteran's 
employment history of a press operator for 19 years was noted 
to be significant to the diagnosis.  There was no medical 
evidence to relate this condition to service and no 
indication that it was related to the combat injury to the 
left shoulder and forearm.  

Therefore, the Board finds that the veteran's claim is not 
well grounded.  While the veteran has a diagnosed disability 
of the right elbow, there is no medical evidence of a nexus 
between that disability and military service.  He was 
initially diagnosed with right wrist tendinitis some thirty 
years after separation from service, and later diagnosed with 
right ulnar nerve neuropathy in 1996.  The veteran's 
statement that his right elbow condition is related to his 
injury during service is not competent for the purposes of 
establishing a well-grounded claim that requires a medical 
diagnosis.  See Espiritu, supra.   

D.  Service connection for degenerative changes 
of the left acromio-clavicular joint

Likewise, the Board finds that the veteran's claim for 
service connection for arthritis of the left acromio-
clavicular joint is not well-grounded.  The service medical 
records are without reference or clinical finding with 
respect to the left acromio-clavicular joint.  The initial VA 
examination of the residuals of the shrapnel fragment wound 
to the left shoulder make no reference to the left acromio-
clavicular joint and there is no indication of injury to that 
joint.  The VA and private outpatient records covering the 
period from 1993 through 1998 are without clinical finding or 
complaint regarding the left acromio-clavicular joint.  An 
August 1995 VA outpatient X-ray report of the left shoulder 
noted minor degenerative change about the acromio-clavicular 
joint.  However, an April 1997 VA X-ray report found that the 
acromio-clavicular joints were normal bilaterally without 
degenerative changes or inflammatory changes.  Indeed, the 
veteran's left shoulder has been examined on multiple 
occasions over the past thirty years and none of the 
examination reports include a diagnosed disability of the 
left acromio-clavicular joint.  Moreover, assuming, arguendo, 
a diagnosed disability of the left acromio-clavicular joint, 
it would be evaluated according to the schedular criteria 
pertaining to the shoulder joint.  As the veteran's left 
shoulder has already been established as service-connected, 
any disability of the acromio-clavicular joint would be 
combined and considered in conjunction with the limitation of 
motion as currently evaluated.  Accordingly, as there is no 
currently diagnosed disability of the left acromio-clavicular 
joint, the claim must be denied as not well grounded. 

E.  Summary

With regard to each of the foregoing claims for service 
connection which were found to be not well grounded, the 
Board notes that it is aware of no circumstance in this 
matter which would constitute notice to VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the veteran's claims for 
service connection for right ear hearing loss, otitis or ear 
infections, mouth infections, a sinus condition or 
infections, right ulnar neuropathy, and degenerative changes 
of the left acromio-clavicular joint, all denied herein.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  

The Board has considered the provisions of 38 U.S.C.A. § 1154 
(b) and 38 C.F.R. § 3.304(d) (1998), which provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service.  There is no question that the veteran engaged 
in combat with the enemy while on active duty in Vietnam.  
However, 38 U.S.C.A. § 1154(b) does not serve to eliminate 
the medical nexus requirement found in Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Epps, supra.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  The veteran must provide 
satisfactory evidence of a relationship between his service 
and his current disabilities that are at issue.  He has 
failed to do so.

The Board also views its discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  



II.  Ratings in Excess of Those Initially Assigned

At the outset, the Board notes that in addition to requesting 
higher ratings, the veteran has requested separate ratings 
for a service connected disability characterized as tinnitus, 
headaches, and other subjective neurological complaints.  As 
will be discussed in the analysis that follows the respective 
claims, the Board is in agreement with the veteran's request 
and will assign a separate rating for tinnitus and headaches.  
There are no apparent diagnosed disabilities of the 
neurological system related to service, thus the provision 
regarding "other subjective neurological complaints" will 
not be considered in this appellate review.  

Initially, the Board finds that the veteran's claims are 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
As noted previously, this portion of the appeal stems from a 
January 1998 RO decision which assigned various initial 
ratings to service-connected disabilities.  Since separate 
ratings may be assigned for separate time periods under each 
evaluation, the Board must look to whether a rating in excess 
of that originally assigned is warranted from the effective 
date of the allowance.  See Fenderson, supra. 

In assessing the following disabilities, the Board will 
review the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

A.  A compensable rating for left ear hearing loss

The veteran was granted service connection for left ear 
hearing loss effective February 1995 as a result of exposure 
to noise during service.  He was assigned a noncompensable 
rating based upon the mechanical application of the rating 
schedule to the reported 1996 VA audiological evaluation.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of defective hearing for VA rating purposes range 
from non-compensable to 100 percent.  The evaluation is based 
upon organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second.  To evaluate the degree of disability 
in service connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110.  Where hearing loss in only one ear is service 
connected, the hearing in the non service-connected ear is 
considered normal for VA rating purposes, in the absence of 
total deafness.  38 C.F.R. § 3.383 (1998).

As noted previously, the veteran was afforded a VA audiogram 
in March 1995 and April 1997.  The results of both 
evaluations indicated Level I hearing acuity in the left ear.  
The March 1995 audiological evaluation revealed a left ear 
average pure tone threshold of 32 with a speech recognition 
ability of 94 percent.  The April 1997 VA audiogram resulted 
in an average threshold of 38 for the left ear with speech 
recognition ability of 92 percent.  The VA audiologist found 
that the veteran had moderate to moderately severe 
sensorineural hearing loss from 3000 Hertz to 8000 Hertz in 
the left ear.  

The audiometric findings of each of these examinations 
correspond to Level I hearing in the veteran's left ear.  The 
findings are commensurate with the noncompensable schedular 
evaluation presently assigned to the veteran's left ear.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, a 
compensable disability evaluation for defective hearing in 
the left ear is not warranted.  

B.  A compensable rating for diplopia

The veteran was granted service connection for diplopia 
effective February 1995.  He was assigned a noncompensable 
rating which remains in effect.  

A VA examination report of April 1995 indicated that the 
veteran did not have diplopia with corrective lenses and had 
no visual field deficit.  An April 1997 VA examination 
indicated that the veteran had intermittent diplopia when 
tired, probably secondary to decompensated exophoria, which 
was resolved with BI prism added to eyeglass lenses.  The 
veteran's corrected vision was shown to be 20/20 in each eye.  
A September 1997 VA examination report indicated that the 
veteran had diplopia in the right eye, secondary to partial 
third nerve palsy related to mortar shell trauma during 
service.  The diplopia was noted to be constant without 
glasses, but resolved with glasses and a prism.  The 
veteran's corrected visual acuity in the right eye was 20/25 
near and 20/20 far.  

Diplopia is evaluated pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6090, which refers to impairment of muscle 
function in the eye.  In assessing disability of muscle 
function resulting in diplopia, the rating schedule assigns a 
visual acuity equivalent depending upon the degree of 
diplopia.  The regulations also provide that muscle function 
is considered normal (20/40) when diplopia does not exist 
within 40 degrees in the lateral or downward quadrants, or 
within 30 degrees in the upward quadrant.  Impairment of 
muscle function must be supported in each instance by record 
of actual appropriate pathology.  Diplopia which is only 
occasional or correctable is not considered a disability.  
38 C.F.R. § 4.77 (1998).  

In the instant case, while the medical evidence is somewhat 
contradictory as to whether the diplopia is intermittent or 
constant, that it is correctable is unequivocal.  Both eye 
examination reports indicate that the diplopia is fully 
correctable with a prism and eyeglasses.  Thus, as the 
veteran's diplopia is not considered disabling, the 
preponderance of the evidence is against the veteran's claim 
and a compensable rating is not warranted. 

C.  A rating in excess of 10 percent for headaches secondary 
to a concussion

The veteran was granted service connection for headaches as 
the result of a head injury sustained during service.  The 
veteran reported that he was thrown into the air 15 to 20 
feet when he was subjected to a grenade blast during combat.  
He was subsequently diagnosed during a September 1995 VA 
examination as having intermittent severe cephalgia secondary 
to a concussion injury.  He reports that he suffers from 
headaches every 2-3 days.  

The veteran is currently assigned a 10 percent rating for his 
headaches pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9304-8045.  According to the applicable diagnostic criteria 
of Diagnostic Code 8405, which refers to brain trauma, purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

The veteran's headaches have been evaluated on multiple 
occasions by VA examinations.  An April 1997 VA neurological 
examination was normal, and other than the September and 
October 1995 diagnoses of headaches and cephalgia related to 
a concussion injury, there is no indication of additional 
neurologic disability.  The Board specifically notes that 
there is no medical evidence of multi-infarct dementia.  
Thus, a higher rating under Code 9304 is not indicated.  
Accordingly, as the veteran is assigned the maximum 
disability rating under the applicable diagnostic code, a 
rating in excess of 10 percent for headaches is not 
warranted.   
 
Nor is there any medical evidence to show that the veteran's 
headaches present an unusual or exceptional disability 
picture such that referral for consideration of an 
extraschedular rating would be warranted.  38 C.F.R. §  
3.321(b)(1) (1998); Bagwell v. Brown, 9 Vet. App 157 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Accordingly, a 
disability evaluation in excess of 10 percent for headaches 
secondary to a concussion is not warranted.  

D.  A rating in excess of 10 percent for tinnitus

As noted previously, the veteran was service-connected for 
tinnitus and headaches jointly under the diagnostic code 
referable to brain trauma.  However, the Board finds that the 
tinnitus is a disability separate and distinct from the 
headaches and should be evaluated separately.  The veteran 
complained of constant tinnitus since his injury during 
service.  A VA examination report of September 1995 noted a 
diagnosis of chronic tinnitus related to concussion injury, 
and an October 1995 VA examination report noted that the 
veteran's tinnitus was in direct association with his 
concussion injury.  An August 1997 VA examination report 
indicated a diagnosis of persistent tinnitus.  Clearly, the 
veteran has multiple diagnoses of tinnitus related to service 
and has a longstanding diagnosis of tinnitus that is 
persistent.  Thus, the Board finds that a 10 percent rating, 
and no more, is warranted pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6260.  According to this rating schedule, a 
10 percent evaluation is assigned for tinnitus that is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  This is the maximum rating allowable for 
tinnitus.  Therefore, a disability rating in excess of 10 
percent for tinnitus is denied. 

In reviewing this particular claim, the Board found no 
evidence of such an unusual disability picture with respect 
to tinnitus that consideration of an extra-schedular rating 
in accordance with the procedures set forth in 38 C.F.R. §  
3.321(b)(1) would be warranted.  See Bagwell, supra; Floyd, 
supra. 

E.  A rating in excess of 10 percent for an old, non-union 
fracture
of the right wrist with arthritis

The veteran was granted service connection for an old, non-
union fracture of the scaphoid bone of the right wrist, with 
degenerative arthritis, effective April 1996.  He was 
assigned a 10 percent rating which remains in effect 
currently.  

The veteran's right wrist is evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5215, which refers to traumatic 
arthritis and limitation of motion of the wrist.  According 
to the applicable schedule, a 10 percent rating is warranted 
for dorsiflexion limited to less than 15 degrees or palmar 
flexion limited in line with the forearm.  

A January 1997 VA outpatient X-ray report indicated the 
presence of an old fractured navicular bone of the right 
wrist that was not united.  A subsequent VA examination 
report of May 1997 reflected 10 degrees of volar flexion and 
20 degrees of dorsiflexion.  There was no carpal tunnel 
syndrome.  An August 1997 VA examination report noted the 
veteran's complaints of numbness and tingling in both hands, 
worse on the right.  Tinel's and Phalen's signs were negative 
and there was no swelling or deformity of the right wrist.  
There was limitation of palmar flexion to 10 degrees, 
dorsiflexion to 15 degrees, and both radial and ulnar 
deviation were limited to 15 degrees.  The diagnosis was an 
old fracture of the navicular bone with traumatic arthritis 
of the right wrist.  A third VA examination report of March 
1998 indicated some limitation of motion of the right wrist 
with palmar flexion to 50 degrees and dorsiflexion to 30 
degrees.  

In evaluating the veteran's right wrist disability, the Board 
finds that while there is medical evidence of limitation of 
motion, the schedule of ratings does not reflect that a 
compensable rating is warranted under Diagnostic Code 5214.  
However, the rating schedule governing traumatic arthritis 
provides for a minimum 10 percent rating when limitation of 
motion of the joint involved is not compensable under the 
appropriate diagnostic code.  The arthritis must be 
substantiated by X-ray findings, and the limitation of motion 
must be objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the instant 
case, the veteran's arthritis was confirmed in a January 1998 
VA outpatient X-ray report which noted a possible avascular 
necrosis of the proximal navicular joint with radial carpal 
joint degenerative change.  Moreover, the veteran's 
complaints of painful motion of the right wrist are well 
documented throughout the claims file.  

While the veteran's right wrist arthritis and old fracture 
are indicative of a 10 percent rating, there is no medical 
evidence to show that a rating in excess of 10 percent is 
warranted.  The schedular 10 percent is the maximum allowable 
for limitation of motion exclusive of application of the 
diagnostic code regarding ankylosis of the right wrist.  
Here, there is no medical evidence of ankylosis or complete 
immobility of the veteran's wrist, thus, that code is not for 
consideration.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent for a non-united fracture of the 
right scaphoid with traumatic arthritis. 

With respect to the veteran's complaints of wrist pain, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and their application here as they relate to 
functional loss and pain on movement.  The veteran has 
consistently reported pain with motion of his right wrist, 
but the limitation of motion due to the pain has been 
contemplated in the 10 percent rating assigned under 
Diagnostic Code 5010.  The Board finds no evidence of 
additional pathology, or weakness beyond that already 
contemplated in the schedular criteria, such that a 
disability evaluation in excess of 10 percent would be 
warranted.  Specifically, there is no medical evidence to 
show that pain or any other symptom limits the function or 
motion of veteran's right wrist to a degree that approaches 
ankylosis.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).    

F.  A rating in excess of 10 percent for chronic low back 
pain

The veteran was granted service connection for chronic low 
back pain effective April 1996, based upon his combat injury 
during service.  He was assigned an initial rating of 10 
percent which remains in effect currently.  

The veteran's back pain is evaluated pursuant to 38 C.F.R. 
§ 4.71a Diagnostic Code 5295, which refers to lumbosacral 
strain.  According to this particular code, a 10 percent 
rating is indicative of characteristic pain on motion.  A 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Also for application is Diagnostic Code 
5292 which assigns a 10 percent rating for slight limitation 
of motion of the lumbar spine and a 20 percent rating for 
moderate limitation of motion.  In the instant case, the VA 
examination reports and VA outpatient X-ray reports indicate 
that no more than a 10 percent rating is warranted.  An 
August 1997 VA examination report of the lumbar spine noted 
the veteran's complaints of intermittent back pain since he 
was injured during service in 1966.  A range of motion study 
showed forward flexion to 90 degrees, extension to 20 
degrees, left lateral flexion to 10 degrees, and right 
lateral flexion to 15 degrees with rotation to 30 degrees 
bilaterally.  The examiner noted some objective evidence of 
pain with left lateral flexion.  The examiner reported a 
diagnosis of chronic back pain, probably secondary to 
degenerative arthritis, but there was no evidence of bony 
abnormality on the X-ray.  A subsequent VA examination report 
of March 1998 noted no significant abnormality of the lumbar 
spine.  An X-ray report was normal with no post-traumatic or 
degenerative changes noted.  

In reviewing the evidence of record, the Board concludes that 
a disability evaluation in excess of 10 percent is not 
warranted.  There is no objective evidence of degenerative 
changes of the veteran's lumbar spine, despite the VA 
examiner's clinical impression in August 1997, and no 
indication of more than slight limitation of motion as 
demonstrated by the range of motion study.  Indeed, the most 
recent examination report of March 1998 found no evidence of 
limitation of motion or other abnormality of the lumbar 
spine. 

With regard to the veteran's assertions of chronic pain, the 
Board notes that when functional loss is alleged due to pain 
on motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered in addition to the schedular criteria.  See 
DeLuca, supra.  The veteran has stated that he has 
intermittent low back pain, and a VA examination report of 
August 1997 confirmed his assertion with objective evidence 
of pain with left lateral flexion.  However, the Board finds 
that there is no medical evidence to show that the veteran's 
back pain, or any other related symptom, results in 
additional functional limitation to a degree that would be 
consistent with moderate limitation of motion such that a 
rating in excess of 10 percent is warranted.    

F.  A rating in excess of 10 percent for temporomandibular 
joint syndrome

The veteran was granted service connection for 
temporomandibular joint (TMJ) syndrome effective February 
1995.  A VA examiner determined that the veteran's TMJ 
syndrome likely arose as the result of the way shrapnel was 
removed from his chin during service.  He was assigned a 10 
percent rating which remains in effect currently.  

The veteran's TMJ syndrome has been evaluated pursuant to 
38 C.F.R. § 4.150, Diagnostic Code 9905.  This particular 
code refers to limitation of motion of the temporomandibular 
articulation.  A 10 percent rating is indicated for 
limitation of motion of the inter-incisal articulation to 
between 31 and 40 millimeters.  A 10 percent rating is also 
indicated for limitation of lateral excursion to a range 
between zero and 4 millimeters.  A 20 percent rating is 
indicative of limitation of the inter-incisal articulation to 
between 21 and 30 millimeters.  Ratings for limited inter-
incisal movement are not to be combined with ratings for 
limited lateral excursion.  

The veteran's TMJ syndrome was initially diagnosed in a March 
1995 VA examination.  The report reflected the veteran's 
complaints of pain in his jaw with chewing and headaches on 
both sides of his head.  He stated that his jaw bothered him 
ever since service when he was injured during a grenade 
blast.  The examiner noted objective evidence of pain to 
palpation of both TM joints and pain with lateral and 
protrusive excursions of the jaw.  There was noticeable 
popping and cracking, more so on the right side.  The 
diagnosis was bilateral TMJ syndrome, greater on the right.  

VA outpatient records from July through October 1995 reflect 
the veteran's complaints of pain and discomfort involving his 
jaw.  A July 1995 arthrogram of the TM joints noted anterior 
displacement of the right intra-articular disc with 
recapture; the left TM joint was normal.  A July 1995 VA CT 
scan of the mandible was normal.  An August 1995 VA X-ray 
report noted hypertrophic sclerosis involving the left 
condyle of the TM joint.  The diagnosis was reported as 
degenerative changes of the left TM joint.  A subsequent VA 
examination report of September 1995 reflected the same 
symptomatology and diagnosis as the March 1995 report.  

An April 1997 VA examination report confirmed a diagnosis of 
bilateral TMJ syndrome.  During an August 1997 VA examination 
report, the veteran complained that his jaw sometimes locked 
open when he yawned.  He reported that it was still necessary 
for him to cut his food into small pieces to eat.  The 
examiner reported normal range of motion in excursion of the 
mandible and normal protrusive excursion.  There was 
noticeable popping of the TMJ with movement.  There was 
tenderness to palpation of both TM joints.  

In April 1998, the veteran was examined again due to 
complaints of increased severity related to his TMJ syndrome.  
He reported that popping on the left had increased and that 
his pain was worse when he removed his dentures at night.  
The physical examination revealed adequate range of motion of 
the TM joint with vertical excursion at 37 millimeters (mm), 
protrusive excursion to 7 mm, lateral excursion to 9 mm to 
the right and 10 mm to the left.  There was slight deviation 
to the left when opening.  The masseter was tender to 
palpation bilaterally, more so on the left.  The medial 
pterygoid on the right was tender to palpation; the left TM 
joint was also tender to palpation.  There was popping on 
opening and closing bilaterally without apparent increase in 
severity.  The popping was difficult to hear.  The diagnosis 
was TMJ disease which appeared to be unchanged from previous 
examination.  The examiner could not measure the extent of 
pain to determine whether there was an increase in severity.  

As is apparent from the medical evidence of record, the 
veteran's TMJ syndrome is manifested by some limitation of 
inter-incisal motion such that a 10 percent rating is 
warranted.  There is no evidence of limited motion of lateral 
excursion on either side warranting an additional 10 percent 
rating under this particular code.  The Board notes that 
there is evidence of pain to palpation in the TMJ area, and 
the veteran has reported increased severity in his symptoms, 
particularly the popping sound.  While the VA examiner noted 
in his March 1998 report that the popping sound was not very 
loud, he also noted that he could not determine whether there 
was increased pain since the last examination. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  In this regard, the Board observes that 
pain is an important disability factor that must be 
considered in the rating of a claimant's disabilities.  The 
veteran has consistently reported pain associated with 
movement of the TM joint, and there are objective findings of 
pathology, including anterior displacement of the right 
intra-articular disc with recapture as shown on a July 1995 
arthrogram, and degenerative changes of the left TM joint as 
shown on an August 1995 X-ray report.  After carefully 
reviewing the above evidence, the Board concludes that the 
this abnormal positioning of the jaw, "popping" of the 
joints, and pain to palpation accounts for some functional 
loss in addition to that noted above such that an increased 
rating is warranted.  The totality of the veteran's symptoms 
effectively limit the function of his TM joints such that a 
20 percent rating is warranted.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

While the Board finds that a 20 percent is indicated here, a 
rating in excess of 20 percent is not warranted.  There is no 
medical evidence to show limitation of motion in the inter-
incisal range to less than 30 mm, and no medical evidence to 
indicate additional pathology or increased functional loss 
due to pain that was not contemplated in the increased rating 
of 20 percent assigned by the Board.  

As the evidence of record indicates that the symptoms of the 
veteran's TMJ syndrome have remained relatively constant, the 
Board views this rating as applicable from the date of 
initial assignment, without the necessity of consideration of 
"staged ratings."  See Fenderson, No. 96-947, slip op. at 
7. 

G.  A rating in excess of 20 percent for cervical spine 
arthritis

The veteran was granted service connection for cervical spine 
arthritis effective February 1995, as a result of the combat 
injury he suffered during service.  He was initially assigned 
a 20 percent rating which remains in effect currently. 

The veteran asserts that the pain in his neck is more severe 
than reflected by the currently assigned rating.  He contends 
that he has intermittent burning pain in his neck that has 
been present since his injury in 1966.  
A December 1996 VA outpatient X-ray report of the veteran's 
cervical spine indicated the presence of shrapnel in the soft 
tissues on the left side of the base of the neck with minimal 
degenerative changes of C5-C6.  An April 1997 VA  examination 
report reflected a diagnosis of chronic neck pain.  An August 
1997 VA examination of the cervical spine noted the veteran's 
complaints of intermittent pain without evidence of postural 
abnormality, fixed deformity, or spasm.  The range of motion 
study revealed forward flexion to 15 degrees, extension to 20 
degrees, left and right lateral flexion to 15 degrees, and 
rotation to 20 degrees bilaterally.  There was objective 
evidence of pain in forward flexion of the cervical spine and 
the veteran was unable to touch his chin to his chest.  There 
was no evidence of neurological involvement.  The diagnosis 
was reported as degenerative arthritis cervical spine.  A 
March 1998 VA outpatient X-ray report noted the presence of 
two metallic foreign bodies in the soft tissue without 
evidence of remarkable degenerative or post traumatic 
changes.   

The veteran's cervical spine disability is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290, which refers 
to traumatic arthritis.  Arthritis is evaluated on the basis 
of limitation of motion of the part affected.  According to 
Diagnostic Code 5290, a 20 percent disability rating is 
indicative of moderate limitation of motion and a 30 percent 
rating is indicative of severe limitation of motion.  

In the instant case, the Board finds that the veteran is 
appropriately rated at 20 percent for arthritis of the 
cervical spine.  He does have limitation of motion to the 
extent that he is unable to touch his chin to his chest, but 
the evidence does not show that his limitation of motion is 
of such severity that a 30 percent rating is warranted.  He 
was able to move his neck in all areas of flexion and 
extension and was noted to have painful motion only with 
forward flexion.  The X-ray reports in general note only mild 
degenerative changes, with the most recent X-ray of March 
1998 showing no degenerative or post-traumatic changes.  The 
veteran has also reported that his pain occurs only 
intermittently with no radiation to his shoulders or arms.  
There was no evidence of radiculopathy or myopathy in the 
April 1997 VA examination report, and no indication that the 
veteran's cervical spine disability results in more than 
moderate limitation of motion.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for cervical spine 
arthritis. 

The veteran's representative requested consideration of 
Diagnostic Code 5293, which relates to degenerative disc 
disease.  However, as indicated above, the veteran's cervical 
spine disability is rated on the basis of limitation of 
motion because of his arthritis.  Even assuming that disc 
disease was involved, the Board finds no appreciable 
neurological impairment that has been attributed to a 
cervical spine disability.  There is no medical evidence to 
support finding of more than moderate recurring attacks of 
neurological symptoms.  See 38 C.F.R. § 4.71a, Code 5293.

In reaching this conclusion, the Board also considered the 
veteran's claim of increased disability under the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the Board 
finds that any functional loss due to pain has already been 
contemplated in the 20 percent rating assigned for arthritis 
of the cervical spine with painful flexion; a higher rating 
is not warranted.  DeLuca, supra.  That is, there is no 
medical evidence of objective findings that indicate that the 
veteran has any additional functional limitation of the 
cervical spine due to pain or any other symptom to support a 
finding of more than moderate limitation of motion.

H.  A rating in excess of 50 percent for PTSD

The veteran was granted service connection for PTSD effective 
February 1995.  He was hospitalized for a period in excess of 
21 days during April and May 1996, and was assigned a 100 
percent disability rating for that time period.  His rating 
was returned to 50 percent effective July 1, 1996.  He 
maintains that the symptoms of his PTSD warrant a rating in 
excess of 50 percent from the date of the initial rating.  

The veteran is currently assigned a 50 percent rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  With 
regard to evaluation of mental disorders in particular, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (a), (b) (1998).  

The veteran was diagnosed as having an acute and severe grade 
of PTSD during an April 1995 VA examination.  A July 1996 VA 
examination report noted that the veteran's symptoms had been 
of moderate severity until two years ago when there was a 
marked increase in severity.  His nightmares occurred every 
night and flashbacks increased to daily.  He was reported to 
have difficulty with a loving and caring attitude and had 
increased depression.  He had suicidal ideation, mood shifts, 
loss of temper, insomnia and increased hypervigilance.  He 
was having difficulty maintaining his job as a press 
operator, a position that he had held for 9 years.  The 
mental status evaluation revealed marked anxiety and 
depression with a stable mood.  There was no underlying 
thought disorder and no impairment of recent or remote 
memory.  His insight was lacking and his judgment was 
partially impaired.  The diagnosis was: PTSD, chronic, 
severe; dysthymia; major depression, partial remission.  
There was no report of a global assessment of functioning 
score.

VA medical records show that the veteran was hospitalized for 
PTSD symptomatology in April and May 1996 and he returned to 
VA outpatient treatment in July 1996.  The VA mental health 
clinic notes from July 1996 reflected the veteran's report of 
an increase of symptoms since treatment began.  He stated 
that he believed his treatment had "opened a can of worms," 
resulting in hallucinations of images from Vietnam.  He 
continued in treatment through November 1996. 

In March 1998, the veteran was afforded a VA examination.  
The examiner noted that the veteran reported he had been 
unemployed for approximately a year due to his PTSD and right 
arm disability.  The veteran reported recurrent nightmares 
about four times a week and weekly flashbacks.  He continued 
to avoid situations that triggered memories of Vietnam.  He 
had a constricted affect and suffered from mood swings, 
irritability, and a sense of foreshortened future.  His 
depression was noted to be resistant to treatment.  His sleep 
pattern was disrupted with intermittent awakenings and he had 
difficulty concentrating.  He was also hypervigilant.  The 
mental status evaluation revealed an affect of moderate 
anxiety and depression with fairly stable mood.  The veteran 
became visibly distressed when discussing his Vietnam 
experiences.  There was no impairment of recent or remote 
memory and abstract conceptualization was intact without 
hallucinations, delusions, or suicidal ideation.  There was 
evidence of moderate obsessive-compulsive activity.  Insight 
was partially impaired but judgment was intact.  The examiner 
stated that the veteran's PTSD and depression had become more 
marked over recent years, with the depression having abated 
considerably.  He noted that the veteran continued to have 
active PTSD symptomatology and was currently unemployable.  
(A total or 100 percent rating is already in effect for a 
total compensation rating based on individual 
unemployability; the RO has determined that the veteran is 
unable to work due to his service-connected disabilities.)  
The veteran's Axis I diagnosis was reported as chronic, 
severe PTSD and moderately severe dysthymia.  He had a global 
assessment of functioning (GAF) score of 60 reported on Axis 
V.  The VA psychiatrist recommended psychiatric treatment.  

During the pendency of this appeal, the regulations governing 
the rating criteria for psychiatric disabilities were 
revised, effective November 7, 1996.  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals (Court)), has held that when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Therefore, the Board will review the veteran's 
disability under the old regulations from July 1996 through 
November 1996, and under the revised regulations thereafter.  
See also Rhodan v. West 12 Vet. App. 55, 57 (1998) (effective 
date rule prevents the application of a later liberalizing 
law to a veteran's claim prior to the effective date of the 
liberalizing law).  
A disability rating of 50 percent under the pre-November 7, 
1996, criteria is indicative of considerable impairment in 
one's ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 50 percent rating under current regulations is indicative 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A 70 percent rating under the previous regulations is 
warranted for severe impairment as manifested by severe and 
persistent symptoms such that the ability to establish and 
maintain effective or favorable relationships with people and 
the ability to obtain or retain employment is severely 
impaired.   

A 70 percent rating under the revised regulations is 
indicative of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

In the instant case, the Board concludes that the medical 
evidence of record shows that the veteran's PTSD 
symptomatology is characterized by considerable industrial 
impairment or occupational and social impairment with reduced 
reliability and productivity as manifested by moderate 
anxiety and depression, moderate obsessive-compulsive 
activity, and poor insight without evidence of impaired 
judgment, impaired abstract thinking, or severe impairment 
such that he was unable to establish and maintain some 
effective relationships.  

The evidence of record shows that the veteran is currently 
unemployed and in receipt of Social Security Administration 
disability benefits.  However, he has acknowledged that his 
benefits are due, in part, to his right arm disability.  
Moreover, he maintained the same employment for 19 years and 
apparently left of his own accord.  He has been married for 
several years and appears to have effective relationships 
with his family members.  His GAF score was reported as 60, 
which is indicative of no more than moderate symptomatology.  
See Carpenter v. Brown, 8 Vet. App. 240 (1996).  He reports 
regular nightmares and flashbacks, but the VA psychiatrist 
also noted that the veteran's depression has abated somewhat.  

The Board found no medical evidence to suggest that there is 
severe impairment in the veteran's ability to establish and 
maintain effective or favorable relationships.  Nor was there 
medical evidence of deficiencies in most areas due to 
symptoms of suicidal ideation, affected speech, near-
continuous panic or depression affecting the ability to 
function independently, or impaired impulse control.  The 
veteran had reported suicidal ideation in the past but there 
was no evidence of such currently, and his cognitive powers 
were intact without impairment in recent or remote memory or 
abstract conceptualization.  The disability picture that has 
been presented, while considerable, is not consistent with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.

Accordingly, as the medical evidence of record indicates no 
more than considerable occupational and social impairment due 
to symptoms of PTSD, under either the old or the new 
regulations, during the applicable time period, a disability 
rating in excess of 50 percent is not warranted.

III.  Increased Ratings

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion that the disability has increased in severity is 
sufficient to render the claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§  4.3, 4.7 (1998).

A.  Compensable rating for residuals of a left forearm wound
with small retained foreign body

The veteran was granted service connection for a superficial 
wound of the left forearm with small retained foreign bodies, 
asymptomatic, effective March 1968.  The wound was apparently 
sustained when the veteran was hit with shrapnel from an 
exploded grenade.  The service medical records and separation 
examination do not reflect any report of injury to the left 
forearm.  However, an April 1968 VA examination report noted 
that the veteran had several punctures of the left forearm at 
the time of his injury during service.  An X-ray report 
confirmed the presence of metallic fragments in the left 
forearm.  The April 1968 VA examination report indicated that 
there was no evidence of residual disability and the veteran 
was assigned a non-compensable rating.  

The veteran has asserted that he has "tightness" in his 
forearm as a residual from the shrapnel wound.  He maintains 
that the residuals are sufficiently disabling to warrant a 
compensable rating.  

In conjunction with his claim, he was afforded a VA 
examination in September 1995.  The examiner noted two small 
well-healed scars over the dorsum of the left forearm without 
impaired neurovascular function of the left hand.  He 
reported that the hypopigmented area of the forearm was not 
photographable because the scars would not show up.  A July 
1996 VA examination report noted that the veteran had 
multiple 1-2 mm scars of the neck, face, and arms with some 
still having "small 'shotty' palpable pieces of shrapnel."  
The color was normal to light without keloid formation.  
There was no adherence or adhesion and no limitation of 
function of the left forearm due to the residual scarring.  
The was no evidence of pain to palpation.

The veteran's left forearm scar is evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  According to this 
particular code, scars are evaluated based upon limitation of 
function of the part affected.  In the instant case, there is 
no evidence that the veteran has any impaired function of his 
left forearm attributable to the residual scar.  Despite his 
report of "tightness," there is no objective evidence that 
he has functional impairment of the left forearm.  Thus, a 
compensable rating under this diagnostic code is not 
warranted.  

Since the veteran's wound was found to be superficial, 
Diagnostic Code 7804 is also for consideration.  This 
diagnostic code allows a 10 percent rating for superficial 
scars which are tender and painful on objective 
demonstration.  However, as noted in the VA examination 
report of July 1996, the left forearm scar was well-healed 
without keloid formation or evidence of tenderness to 
palpation. Accordingly, as the preponderance of the evidence 
is against he veteran's claim, a compensable rating is not 
warranted. 

B.  Increased rating for a right chin scar with small 
retained foreign bodies

Service medical records reveal that the veteran sustained a 
shrapnel wound to the chin in November 1966, without artery 
or nerve involvement.  The veteran reported having shrapnel 
removed from his chin in the field, but there is no written 
record of such.  His chin wound was debrided at the hospital 
and sutures were removed a week later.  There was no further 
record of treatment during service for the chin wound.  The 
veteran's separation examination of February 1968 noted no 
residual disability from the shrapnel wound to the chin.  

The veteran was afforded a VA examination in April 1968.  The 
examiner noted that the veteran had a two centimeter(cm), 
well-healed scar, overlaying the body of the mandible and 
alveolar area on the right lower jaw and lip.  There was no 
significant palpable defect below the scar.  Radiographs of 
the area noted metallic fragments at the base of the left 
neck, lateral to the angle of the right mandible.  The 
examiner noted that there was a mild decrease in touch and 
pain over the scar of the right chin, without other 
neurologic findings.

Subsequent VA examinations in March 1995 and July 1996 
confirmed the presence of a 2 cm scar to the right chin 
without ulceration or keloid formation.  The veteran 
complained of several infections in the area of the chin scar 
and reported that the scar bothered him when he showered.  
The July 1996 VA examiner noted the presence of a 1/2 cm by 2 
cm linear scar between the right mandible and core of lips 
without significant adherence or adhesion.  There was no 
evidence of pain to palpation of the chin scar and no 
evidence of swelling, depression, or ulceration.  

The veteran's right chin scar is evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800.  According to this 
particular code, disfiguring scars of the head, face, or neck 
are evaluated based upon the degree of disfigurement.  A 10 
percent rating is warranted for a moderate scar that is 
disfiguring, and a 30 percent rating is warranted for a 
severe scar that produces a marked and unsightly deformity of 
the eyelids, lips, or auricles.  Under this particular code, 
when, in addition to tissue loss and cicatrization, there is 
marked discoloration, color contrast, or the like, a 10 
percent rating may be increased to 20 percent.  

In the instant case, there is no medical evidence to show 
that the veteran's right chin scar is disfiguring to more 
than a moderate degree.  The VA examination reports indicate 
that the scar is well-healed and the photographs associated 
with the claims file show a scar but the color was light 
without evidence of marked discoloration and there was no 
keloid formation or evidence of tissue loss or cicatrization.  
Accordingly, as the preponderance of the evidence is against 
a rating in excess of 10 percent for a right chin scar, an 
increased rating is denied.

C.  Increased rating for a shrapnel wound, left shoulder with
retained foreign bodies and limitation of motion

The veteran has been granted service connection for a 
shrapnel wound to the left suprascapular area, Muscle Group 
XXIII, with retained foreign body left anterolateral neck, 
with some secondary myositis, effective March 1968.  He is 
currently assigned a 20 percent disability.

Service medical records reveal that the veteran sustained a 
shrapnel fragment wound to his left shoulder from a hostile 
grenade in November 1966.  The report of the wounding 
indicated no artery or nerve involvement.  The veteran was 
hospitalized for approximately three weeks.  An X-ray of the 
left shoulder was negative.  The separation examination 
report of February 1968 noted only the history of the 
shrapnel wound and residual 2 inch scar without indication of 
residual disability.  

The veteran was afforded a VA examination in April 1968 for 
evaluation of his injury during service.  The examiner noted 
a well-healed scar of the posterior aspect of the left 
clavicle, approximately 6 centimeters (cm) long and 2-3 cm 
wide.  The scar was over the left suprascapular area with no 
significant palpable underlying defect.  There was a 
palpable, firm, irregular nodule, probably a metal fragment, 
in the left anterolateral neck overlying the lower lateral 
portion of the sternocleidomastoid muscle.  There was no 
limitation of motion of the left shoulder and no atrophy, 
weakness, or sensory change in the left upper extremity.  The 
diagnosis was reported as residual scars of fragment wounds 
to the left posterior shoulder and myositis left subscapular 
region, probably secondary to old injury.  

A March 1995 VA examination report noted the veteran's 
complaints of shoulder pain and weakness.  The physical 
examination revealed a 4 inch well-healed irregularly 
bordered scar over the left suprascapular margin involving 
the trapezius muscle.  There was normal range of motion 
without crepitance and normal grip strength.  There was no 
major diminution and no tendon type damage.  There was no 
evidence of bony abnormality or nerve involvement.  There was 
no evidence of current myositis.  The diagnosis was reported 
as shrapnel fragment wound, left suprascapular region with 
minimal residual.  

A September 1995 VA examination report noted full active and 
passive range of motion in all planes of the shoulder.  
Forward flexion was to 180 degrees, external rotation was to 
40 degrees and internal rotation was to T-8.  There was 
tenderness over the supraspinatus area and a positive 
impingement sign in stations 1 and 2.  Manual muscle testing 
of the rotator cuff revealed +4/5.  There was full biceps and 
triceps motor function.  The examiner noted that there was 
some wasting of the supraspinatus muscle and there appeared 
to be disruption of the distal aspect of the trapezius 
muscle.  He recommended X-rays which were negative.  

An October 1995 VA examination report of the muscles noted a 
6 cm by 2 cm scar posterior to the left acromio-clavicular 
joint that was non-tender but moderately mounted with scar 
tissue.  There was penetration to the lateral aspect of the 
left trapezius muscle and subcutaneous adhesion with no 
damage to tendons, bones joints or nerves.  There was no 
tenderness to palpation.  The diagnosis was a furrowing type 
wound of the left shoulder, just posterior and medial to the 
left acromio-clavicular joint.  

An April 1997 VA examination of the left shoulder noted an 
old, well-healed 7 cm surgical scar over the posterior 
acromial region.  Abduction on left was 145 degrees and 
forward flexion was 145 degrees with good internal and 
external rotation.  There was some atrophy of the 
infraspinatus and supraspinatus muscle on the right.  On the 
left it was difficult to assess the supraspinatus because of 
a surgical scar.  There was some lateral winging of the right 
scapula.  

The veteran's shrapnel wound is subject to evaluation 
according to the regulatory provisions governing muscle 
injury (38 C.F.R. §§ 4.55, 4.56) and the schedular criteria 
of 38 C.F.R. § 4.73, Diagnostic Code 5323, which refers to 
muscle injuries involving the torso and neck.  While this 
regulation was amended in June 1997, during the pendency of 
this appeal, the cited provision was simply relettered as (a) 
without substantive change.  62 FR 30235, June 3, 1997.  As 
there was no substantive change to the applicable provision, 
the Board notes that a remand is not required to comply with 
the mandate of Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Moreover, the veteran was advised of the new regulations 
applicable to this claim in a statement of the case issued by 
the RO in January 1998. 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include 5 muscle groups for the torso and neck (Diagnostic 
Codes 5319 through 5323).  38 C.F.R. § 4.55(b) (effective 
July 3, 1997).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. §  4.25.  
38 C.F.R. § 4.55(f).

Diagnostic Code 5323 refers to Muscle Group XXIII, whose 
function involves movements of the head, fixation of shoulder 
movements, and includes muscles of the side and back of the 
neck, in particular the suboccipital, lateral vertebral, and 
anterior vertebral muscles.  A 20 percent rating is 
indicative of moderately severe impairment of these muscles 
and a maximum 30 percent rating is assigned for severe 
impairment.  

In assessing the degree of muscle impairment, a moderately 
severe disability is indicated by objective findings of 
entrance and (if present) exit scars, indicating track of 
missile through one or more muscle groups, with loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, or tests of strength 
and endurance which demonstrate positive evidence of 
impairment when compared with the sound side.  A severe 
disability is indicated by a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings which 
support a severe disability rating include ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track, loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area, or muscles that swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d) (1998).

In the instant case, the Board finds that the veteran's left 
shoulder disability is productive of no more than moderately 
severe impairment.  There is evidence of some loss of muscle 
substance and reduced resistance of muscles compared with the 
sound side, but tests of strength and grip have been normal.  
There was no bone, artery or nerve involvement, and no 
evidence of ragged, depressed, or adherent scars.  

The primary impairment of the veteran's left shoulder appears 
to be in the area of motion.  Thus, also for consideration is 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which refers to 
motion of the shoulder and arm.  Under this particular 
diagnostic code, a minimum 20 percent rating is warranted for 
limitation of motion of the arm to shoulder level and a 30 
percent rating is warranted for limitation of motion of the 
arm to midway between side and shoulder level.  As 
demonstrated in the most recent VA examination report of 
March 1998, the veteran was able to abduct his left shoulder 
to 110 degrees and forward flex his shoulder to 140 degrees.  
Both of these ranges reflect motion of the arm to above 
shoulder level (See 38 C.F.R. § 4.71, 
Plate I), indicating that a minimum disability rating of 20 
percent is not for application here.  

With respect to the veteran's reports of pain, the Board also 
considered 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  
The veteran has stated that he has pain in his shoulder on a 
regular basis, and the VA examination reports confirmed that 
his shoulder motion is limited by objective evidence of pain.  
However, the Board finds that there is no medical evidence to 
show that the veteran's left shoulder pain results in 
additional functional limitation to a degree that would be 
consistent with more than a moderately severe impairment.  
Accordingly, as the preponderance of the evidence is against 
a disability rating in excess of 20 percent for residuals of 
a shrapnel fragment wound to the left shoulder, an increased 
rating is denied. 

IV Conclusion

With respect to the foregoing claims for ratings in excess of 
amounts originally assigned, and for increased ratings, with 
the exclusion of the claim regarding TMJ syndrome, the Board 
considered and found no evidence of record that was in 
relative equipoise.  Thus, the doctrine of reasonable doubt 
was not for application in those particular claims.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

The Board notes that the veteran has requested evaluation of 
his lumbar spine disability under a specific diagnostic code, 
and has also requested a separate disability rating for 
myositis associated with the shrapnel wound to the left 
shoulder.  The veteran's lumbar spine disability has been 
reviewed under all of the applicable diagnostic codes.  
Moreover, it is the decision of the rating board as to which 
particular code is most appropriate based upon the facts of 
the case.  The Board will not disturb the selection of a 
proper diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  With respect to the request for a separate 
rating for myositis, the Board notes that the veteran has no 
current diagnosis of myositis of the left shoulder.  
Moreover, it was appropriately considered in the initially 
assigned disability rating as a residual of the shrapnel 
wound and is not, of itself, a separate disability that is 
service-connected.

Also during the pendency of this appeal, in June 1996, March 
1997, and February 1998, the veteran's attorney requested 
additional VA examinations due to the alleged inadequacy of 
VA examinations performed in July 1996, and April, May, and 
August 1997.  He also requested an advisory medical opinion 
due to the alleged complexity and the inadequacy of the VA 
compensation examinations and because the VA examinations 
"did not provide a nexus or etiology for the claimed 
conditions."  The attorney further requested examinations by 
other than a physician's assistant, and also attempted to 
appeal the RO's denial of his request for additional 
examination and medical opinion.  

In relevant part, the law governing veterans' benefits and 
the Board of Veterans' Appeals, provides that:

(a) When, in the judgment of the 
Board, expert medical opinion, in 
addition to that available within 
the Department, is warranted by the 
medical complexity or controversy 
involved in an appeal case, the 
Board may secure an advisory medical 
opinion from one or more independent 
medical experts who are not 
employees of the Department.  38 
U.S.C.A. § 7109(a) (West 1991) 
(emphasis added).

Thus, the determination of the need for an advisory medical 
opinion is within the Board's discretion; this has been 
upheld by the Court, as has the discretionary determination 
of the need for a thorough and contemporaneous examination.  
"If the medical evidence of record is insufficient, or, in 
the opinion of the BVA, of doubtful weight or credibility, 
the BVA is always free to supplement the record by seeking an 
advisory medical opinion, ordering a medical examination or 
citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions."  Colvin v. Brown, 
1 Vet App 171 (1991).

In the present case, several of the veteran's claims have 
been denied as not well grounded, thus the duty to assist, to 
include additional development in the form of VA 
examinations, does not arise with regard to these issues.  
Epps, supra; Franzen v. Brown, 9 Vet. App. 235 (1996).  
Moreover, assuming, arguendo, that any of the claims were 
well grounded, the Board finds that the veteran has been 
adequately examined several times in the past five years, 
with the most recent examination having been conducted in 
March 1998.  The veteran's examinations have been thorough 
and documented well his current disabilities.  The examiners 
have recorded both past history and current complaints, and 
have fully evaluated the veteran's current condition.  
Therefore, the Board finds that the examinations are 
sufficient for rating purposes.  Furthermore, in the judgment 
of the undersigned, the issues are neither complex nor 
controversial so as to warrant any additional development.


ORDER

The claims of entitlement to service connection for right ear 
hearing loss, for otitis or ear infections, for mouth 
infections, for a sinus condition or sinus infections, for 
right ulnar neuropathy/right elbow condition, and for 
degenerative changes of the left acromio-clavicular joint are 
denied.  

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to a compensable rating for diplopia is denied.

Entitlement to a rating in excess of 10 percent for headaches 
secondary to a concussion is denied.

Entitlement to a separate 10 percent rating for tinnitus is 
granted, subject to the provisions governing the award of 
monetary judgments.  

Entitlement to a rating in excess of 10 percent for an old, 
non-union fracture of the scaphoid with arthritis, right 
wrist, is denied.

Entitlement to a rating in excess of 10 percent for chronic 
low back pain is denied.  

Entitlement to an initial rating of 20 percent for TMJ 
syndrome is granted, subject to the provisions governing the 
award of monetary judgments.  

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis, cervical spine, is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a compensable rating for a superficial wound, 
left forearm, with small retained foreign body, is denied.

Entitlement to a rating in excess of 10 percent for a right 
chin scar, 2 centimeters, with small retained foreign bodies, 
is denied.  

Entitlement to a rating in excess of 20 percent for a 
shrapnel wound to the left suprascapular area, Muscle Group 
XXIII, with retained foreign bodies, left anterolateral neck, 
with limitation of motion, left shoulder, is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals





